Exhibit 10.86

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

This Confidential Separation and Release Agreement (“Agreement”) is made and
entered into between Goodman Networks Incorporated and each and every officer,
director, employee, agent, parent, subsidiary, wholly owned company, affiliate
and division, and their successors, assigns, beneficiaries, legal
representatives, insurers and heirs (“Company”), a Texas corporation with its
principal place of business in Plano, Texas, and Scott Pickett on his own behalf
and on behalf of his heirs, executors, administrators, attorneys, successors and
assigns (“Pickett”), and is effective as of August 1, 2014 (the “Effective
Date”).

WHEREAS, Pickett signed an Employment, Confidentiality and Non-Compete Agreement
and two amendments thereto (collectively, the “Employment Agreement”), which
contain certain provisions concerning Company’s and Pickett’s obligations at the
time Pickett’s employment with the Company terminates;

WHEREAS, the parties to this Agreement desire to resolve all matters related to
Pickett’s employment with the Company and relationship with the Company,
including all matters related to his separation from employment at the Company;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties agree:

1. Separation. Pickett’s employment with the Company terminated effective August
1, 2014 (the “Separation Date”).

2. Severance Payment. Provided the parties execute this Agreement and Pickett
does not revoke it as provided in Paragraph 7, the Company agrees to:

(a) Pay Pickett Five Hundred Forty Thousand Dollars ($540,000.00) in severance,
which Pickett agrees is equal to twenty-four (24) months of his base salary,
payable on the Company’s ordinary payroll days, beginning on the first payroll
date which is at least eight (8) business days following the Separation
Date.  Pickett agrees that this severance will be subject to lawful and ordinary
deductions and withholdings;

(b) Pay Pickett Two-Hundred Seventy-Five Thousand Two-Hundred Ninety-Two Dollars
($275,292.00), subject to lawful and ordinary deductions and withholdings,
representing a supplemental severance payment payable in a lump sum at least
eight (8) business days following the Separation Date;

(c) Pay Pickett for his 2014 accrued but unused vacation time totaling Three
Thousand One-Hundred Two Dollars ($3,102.00) representing 23.90 hours;

(d) Provided that Pickett elects COBRA continuation coverage, to the extent
permitted by law, pay up to 100% of the COBRA premiums to continue medical,
dental and vision insurance coverage under the Company’s group health insurance
plan for Pickett (and his eligible dependents) in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) and
the terms of the Company’s group health insurance plan, as it may be amended
from time to time (the “Health Benefits”) until the earlier of (i) the date that
is eighteen (18) months from the Separation Date or (ii) the date on which
Pickett becomes eligible for coverage under another employer’s medical, dental
or vision plan.  Pickett understands and agrees that payments made pursuant to
this Paragraph 2(c) shall be included in his taxable income to the extent
required by applicable law.  The continuation of group health insurance under
this paragraph is not intended to be deferred compensation that is subject to
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and other authoritative guidance issued thereunder (collectively,
“Section 409A”), and the parties agree to interpret this Agreement consistently
with such intent;

(e) To transfer to Pickett within forty-five (45) days after the Separation Date
the certificate of title to the automobile previously provided to him for his
personal and business use (VIN #JTJBM7FX3B50280).  Pickett agrees and
acknowledges that after transfer of the title to the automobile to him, the
Company shall no longer be responsible for providing insurance or maintenance
for the automobile in any manner and Pickett shall be responsible for all costs
associated with the vehicle from that date forward.  Pickett agrees and
acknowledges that the Company’s Executive Vehicle Program shall no longer
apply.  Picket agrees and acknowledges that he shall be responsible for any
title or other transfer fees, and he shall be responsible for all applicable
taxes, if any, and shall indemnify and hold the Company harmless for any such
taxes.

Each payment made pursuant to Paragraph 2(a), and each other payment made
pursuant to this Paragraph 2 shall be treated as a separate payment for purposes
of Section 409A to the extent Section 409A applies to such payments.  In the
event of Pickett’s death during the severance period in Paragraph 2(a) and/or
COBRA continuation payments period in Paragraph 2(d), the remaining severance
payments and/or COBRA continuation payments will be made to Pickett’s estate
and/or spouse or beneficiaries, as the case may be.  Pickett acknowledges and
agrees that he shall not be entitled any severance payment provided under this
Paragraph 2 if he fails to return all assets and equipment provided to him for
the performance of his duties.

--------------------------------------------------------------------------------

3. Acknowledgements. Pickett acknowledges that: (i) in the absence of this
Agreement, he would not be entitled to any of the payments and benefits in this
Agreement; (ii) he has been paid for all hours worked, and paid all remuneration
owed to him, including but not limited to all wages, bonuses, and all other
payments, (iii) he has not suffered any on-the-job injury for which he has not
already filed a workers’ compensation claim, (iv) he has received payment for
any accrued, but unused, paid time off and has no accrued but unused PTO due to
him, (v) he has received any leave to which he was entitled during his
employment, (vi) he has not been retaliated or discriminated against because he
took a family or medical leave or any reason protected by law, (vii) the Company
has not interfered with his ability to request or take such leaves, and (viii)
except as otherwise provided in this Agreement or provided by law, all other
employment related benefits terminated as of the Separation Date.

4. Release of All Claims. Pickett irrevocably and unconditionally releases,
waives, and forever discharges the Company, its current and/or former owners,
investors, partners, parents, divisions, subsidiaries, affiliated entities,
divisions and/or related companies, and its and/or their present and former
agents, employees, officers, directors, attorneys, stockholders, employee
benefit plans, plan fiduciaries, successors and/or assigns (collectively the
“Released Parties”), from any and all claims, demands, actions, causes of
action, costs, fees, and all liability whatsoever, whether known or unknown,
fixed or contingent, which Pickett has, had, or may have against any of the
Released Parties relating to or arising out of his employment or separation from
employment with the Company, up to and including the date he signs this
Agreement.  In addition, Pickett unconditionally releases, discharges, waives,
and holds harmless the Company from each and every other claim, cause of action,
right, liability, penalty, expense, or demand of any kind and nature, whether or
not presently known to exist.  With respect to the claims that Pickett is
releasing and waiving, he is releasing and waiving not only his right to recover
money or other relief in any action that he might institute, but also he is
releasing and waiving his right to recover money or other relief in any action
that might be brought on his behalf by any other person or entity including, but
not limited to, representative class or collective action plaintiffs, the United
States Equal Employment Opportunity Commission, the Department of Labor, or any
other federal, state or local governmental agency or department.  Excluded from
the release and waiver are any claims or rights which cannot be waived by law,
such as Pickett’s right to file a charge with an administrative agency or
participate in any agency investigation.  Pickett is, however, waiving his right
to recover any money in connection with such a charge or investigation.  If a
lawful subpoena to testify before any entity is issued to Pickett, he will
immediately notify the Company and provide it with a copy of the subpoena.

This Agreement is a full and final bar to any claims that Pickett may have
against the Company up to and including the date he signs this Agreement,
including, without limitation, any claims:

(a) arising from Pickett’s terms and conditions of employment, separation from
employment, or the employment practices of the Company, including but not
limited to claims alleging a violation of personnel policies, procedures, and
handbooks;

(b) relating to any claims for punitive or compensatory damages; back and/or
front pay claims and fringe benefits including bonuses; disability benefits; PTO
and vacation; penalties; interest; or payment of any attorneys’ fees, costs or
expenses for Pickett;

(c) arising under Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1866, the Civil Rights Act of 1871, the Americans with
Disabilities Act and amendments thereto, the Age Discrimination in Employment
Act (“ADEA”), the Older Workers’ Benefits Protection Act, the Family Medical
Leave Act, the Fair Labor Standards Act, the Equal Pay Act, the Occupational
Safety and Health Act, the Consolidated Omnibus Reconciliation Act, the Genetic
Information Nondiscrimination Act, the Uniformed Services Employment and
Re-Employment Rights Act, the Sarbanes-Oxley Act, Texas Commission on Human
Rights Act/Texas Employment Discrimination Law, Texas Disability Discrimination
Law, Texas whistleblower protection statute, Texas Minimum Wage Act, Texas wage
payment law, state and local human rights and/or discrimination laws, state and
local wage and hour laws, state and local equal pay laws, state and local leave
laws, state and local whistleblower laws, state and local unfair competition
laws, and claims alleging discrimination or harassment or aider and abetter
liability on the basis of pregnancy, age, race, color, gender (including sexual
harassment), national origin, ancestry, disability, medical condition, genetic
information, religion, sexual orientation, marital status, caregiver status,
parental status, veteran status, source of income, entitlement to benefits,
union activities, or any other status protected by local, state or federal laws,
constitutions, regulations, ordinances or executive orders; and,

(d) based on any express or implied contract or covenant of good faith and fair
dealing, tort, common law, negligence, constitutional, statutory, whistleblower,
public policy, personal injury, invasion of privacy, defamation, emotional
distress, retaliation, detrimental reliance, or wrongful discharge theory.

Pickett expressly understands that among the various rights and claims being
released and waived in this Agreement are those arising under the Age
Discrimination in Employment Act (“ADEA”).  This general release does not cover
rights or claims under the ADEA arising after Pickett signs this Agreement.

For the purpose of implementing a full and complete release, Pickett expressly
acknowledges that the releases given in this Agreement are intended to include,
without limitation, claims that Pickett did not know or suspect to exist in his
favor at the time of the effective date of this Agreement, regardless of whether
the knowledge of such claims, or the facts upon which they might be based, would
materially have affected the settlement of this matter; and that the
consideration given under the Agreement was also for the release of those claims
and contemplates the extinguishment of any such unknown claims.

--------------------------------------------------------------------------------

For avoidance of doubt, notwithstanding any language to the contrary in this
Section 4, this Section 4 does not apply with respect to any claims that Pickett
may have that relate solely to his status as a shareholder of the Company.

5. Covenant Not To Sue. A “covenant not to sue” is a legal term which means
Pickett promises not to file a lawsuit in court.  It is different from the
release of claims contained in Paragraph 4 above.  Besides waiving and releasing
the claims covered by Paragraph 4 above, Pickett further agrees never to sue the
Company in any forum for any reason, including but not limited to claims, laws
or theories covered by the release language in Paragraph 4 above, but excluding
reasons relating solely to Pickett’s status as a shareholder of the
Company.  Notwithstanding this covenant not to sue, Pickett may bring a claim
against the Company to enforce this Agreement or to challenge the validity of
this Agreement under the ADEA.  If Pickett sues the Company in violation of this
Agreement, he shall be liable to the Company for its reasonable attorneys’ fees
and other litigation costs incurred in defending against such a
suit.  Alternatively, if Pickett sues the Company in violation of this
Agreement, the Company can require him to return all but $100 of the money paid
to him pursuant to this Agreement.  In that event, the Company shall be excused
from making any further payments otherwise owed to Pickett under the terms of
this Agreement.

6. Attorney Consultation; Time to Consider. The Company advises Pickett that he
should consult an attorney before executing this Agreement.  Pickett has a
period of up to twenty-one (21) days after he receives this Agreement within
which to review and consider the provisions of this Agreement.  The parties
expressly agree that any change to the offer, whether material or immaterial,
does not restart the running of the 21-day consideration period.  Pickett
understands that if he does not sign this Agreement on or before the expiration
of 21 days after he first receives the Agreement, this Agreement offer will be
withdrawn automatically and he will not be entitled to any severance or benefits
contained in Paragraph 2.

7. Revocation Period. Pickett understands and acknowledges that he has seven (7)
days following the execution of this Agreement to revoke his acceptance of the
Agreement.  If Pickett decides to revoke his acceptance of this Agreement during
the 7-day revocation period, he must do so in writing and deliver his revocation
by certified mail return receipt requested or some other traceable method to:
Monty West, 6400 International Parkway Suite 1000, Plano, Texas 75093.  This
Agreement will not become effective or enforceable, and the severance payments
will not be due, until after this revocation period has expired.

8. Knowing and Voluntary. Pickett understands that it is his choice whether or
not to enter into this Agreement and he agrees and acknowledges that his
decision to do so is voluntary and is made knowingly.

9. Confidentiality. Pickett agrees to treat the existence and content of this
Agreement as confidential; provided, however, that Pickett may disclose such
existence, content and substance to Pickett’s attorney, spouse and tax/financial
advisors, but only if Pickett instructs them not to disclose such existence,
content and substance to anyone other than as required by appropriate taxing and
other legal authorities or as otherwise authorized by law.

Pickett acknowledges he has continuing obligations under the Employment,
Confidentiality and Non-Compete Agreement and two amendments thereto that he
signed with the Company, and that during his employment with the Company, he had
access to Confidential Information of the Company.  In consideration of the
severance and benefits set forth in this Agreement, the parties acknowledge and
agree that Sections 3.01 and 3.02 of the Employment Agreement are amended and
replaced in their entirety as follows.

3.01. Confidential Information and Disclosure: Pickett understands that the
Company and its subsidiaries (including but not limited to Multiband
Corporation) has a leading position in a highly technical and extremely
competitive business, achieved through years of work in research, development,
engineering, marketing, and establishing and maintaining relationships with
customers, contractors, subcontractors, manufacturers, and vendors. The Company
specializes in, among other things, end-to-end network solutions including
design, engineering, deployment, maintenance and decommissioning services;
network solutions to wireless carriers, OEMs, backhaul service providers,
enterprise and government customers; and LTE deployment, DAS/in-building, small
cells, carrier adds, TDM migration, 2G/3G harvesting, field technical solutions,
cell site management, drive testing, spectrum conditioning, radio optimization,
power upgrades, and PMO support.  The Company also has developed substantial
favorable goodwill with its customers, contractors, subcontractors,
manufacturers, and vendors.  The Company’s future success requires that its
Confidential Information and other proprietary information be maintained and
protected by all employees and others who perform work for the Company. Pickett
acknowledges that as part of his work with the Company, he has received and/or
has been entrusted with Confidential Information.

In order for the Company reasonably to protect its interests against the
competitive use of any of the Company's Confidential Information and other
proprietary information, Pickett covenants that he will not at any time after
cessation of his employment with the Company, directly or indirectly
communicate, use, transmit electronically or otherwise, or disclose to any
person or entity, any information, observations, data, written materials,
records and documents or other information concerning the business or affairs of
the Company or its licensees or the business or affairs of any supplier or
customer of the Company (including without limitation, customer lists or mailing
lists, the names, addresses, e-mail addresses and telephone numbers of all
subscribers and prospective subscribers to any product or service, and any other
personally identifiable information relating to such subscribers), or any
processes, equipment or products of the Company

--------------------------------------------------------------------------------

or its licensees, or employee lists, compensation data, pricing information,
customer or supplier pricing information, vendor information, manuals and
training materials, pending projects or proposals, Company financial, technical,
business, and credit information or marketing strategies, analyses and market
expansion plans, all revenue and profit analyses and projections and all
commission structures and statements, all data and tasks maintained in a Siterra
database or any other project database; all past, present or future bidding
data, forecasts, deliverables, budgets, status reports, and invoices relating to
any past, present or future customer, all implemented or planned product and
service improvements or changes, all information about the Company’s network
configuration, plant or any equipment attached thereto, and any document or data
designated as confidential (all of the foregoing are hereinafter referred to as
"Confidential Information"). Pickett agrees he will not transmit electronically
or otherwise transfer Confidential Information to any site (including, without
limitation, computer tablet, laptop or desktop computer, smartphone, cellular
phone, personal digital assistant, cloud storage, electronic storage, website or
other electronic device) other than those sites approved in writing by the
Company. Pickett specifically acknowledges and agrees that he may not directly
or indirectly provide any Confidential Information to any person or entity to be
used to bid on any new work, or any Phase of new work, for any current or future
customer of the Company. Picket understands and acknowledges that Confidential
Information provides the Company a competitive advantage over others who do not
have the information, and that the Company would be substantially harmed if
Confidential Information were directly or indirectly disclosed or used.

It is understood, however, that these confidentiality obligations do not apply
in the event and to the extent that Confidential Information is in the public
domain other than as a result of Picket’s act or omission. Picket acknowledges
that the Confidential Information is the sole property of the Company, even if
Pickett helped acquire or develop that Confidential Information. Picket
acknowledges that all confidential information, including any originals and
copies, whether in hardcopy or electronic form, shall at all times remain the
property of the Company and shall not be copied, published, transmitted or
distributed.

The Company reserves the right to avail itself of all legal or equitable
remedies to prevent impermissible use of Confidential Information or proprietary
information of the Company or to recover damages incurred as a result of such
impermissible use.

10. Return of Materials and Information. Pickett acknowledges that all materials
and information received or generated by him in connection with his employment
with the Company, including but not limited to Confidential Information and
proprietary information of the Company, are the sole property of
Company.  Pickett acknowledges that, by the close of business on the Separation
Date, he has returned to the Company all Company property, including but not
limited to Confidential Information and proprietary information, office keys,
security and credit cards, files, product information, and computer hardware,
software and memory storage.  Pickett agrees to return, no later than the close
of business on August 1, 2014, all Company materials and information and all
copies thereof that are located or stored, electronically or otherwise, at his
home and/or another site other than Company’s offices.

11. Restrictive Covenants. The parties acknowledge that the Employment Agreement
contains Article V entitled Restrictive Covenants.  Article V of the Employment
Agreement contains a twelve (12) month restrictive covenant period equal to the
amount of severance set forth in the Employment Agreement provided that certain
enumerated conditions are met.  In consideration of the severance and benefits
set forth in this Agreement, the parties acknowledge and agree that the Article
V of the Employment Agreement is amended and replaced in its entirety as
follows.

5.01 Restrictive Covenants. Pickett acknowledges that in order to effectuate the
promise to hold Confidential Information in trust for the Company and in order
to protect the Company's legitimate business interests (which include but are
not limited to continuation of contracts and relationships with its customers,
its reputation, and its competitive advantage), it is necessary to enter into
the following restrictive covenants. Without the prior written consent of the
Company, Pickett shall not, for the twenty-four (24) month period in which he
receives severance after termination of employment for any reason,:

(a) Engage in or perform services for a Competing Business. “Competing Business”
is one which provides the same or substantially similar products and services as
those provided by the Company during Pickett’s employment, including, but not
limited to telecom consulting, telecom field services, wireline EFI&T services,
RF engineering, integration engineering, deployment engineering, engineering
services, wireless EFI&T services, software, or circuit audits, retrofits or
software development, but shall specifically exclude any OEM telecom company or
electronic manufacturing services (contract manufacturing) company. The
geographic area for purposes of this restriction is the area(s) within the
United States and of any Company office or facility in which, from which, or in
relation to which Pickett performed services for the Company;

(b) Have any indirect or direct financial interest in a Competing Business;
provided, however, that the ownership by Pickett of any stock listed on any
national securities exchange of any corporation conducting a competing business
shall not be deemed a violation of this Agreement if the aggregate amount of
such stock owned by Pickett does not exceed five percent (5%) of the total
outstanding stock of such corporation;

(c) Solicit business from, attempt to do business with, or do business with any
person or entity that was a customer/client of the Company during Pickett’s
employment with the Company and which Pickett either: (a) called

--------------------------------------------------------------------------------

on, serviced, did business with or had contact with during his employment; or
(b) became acquainted with or received Confidential Information regarding during
his employment. This restriction applies only to business that is in the scope
of services or products provided by the Company. The geographic area for
purposes of this restriction is the area where the customer/client is located
and/or does business; or

(d) Solicit, induce or attempt to solicit or induce, on behalf of himself or any
other person or entity, any employee of the Company to terminate their
employment with the Company and/or to accept employment elsewhere.

Pickett acknowledges that he has carefully read the above new section 5.01 and
has considered all its terms and conditions. Pickett agrees that said restraints
are necessary for the reasonable and proper protection of the Company and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. Pickett understands that a remedy at law for
any breach or threatened breach of new sections 3.01 and 5.01 as set forth
herein would be inadequate, or will cause damage to the Company in an amount
difficult to ascertain. Pickett therefore agrees that the Company shall be
entitled to temporary and injunctive relief by any competent court in case of
any such breach or threatened breach, without proof of actual damages that have
been or may be caused to the Company, and without bond, in addition to any other
relief to which the Company may be entitled. Additionally, any period or periods
of breach of new section 5.01 shall not count toward the restricted period in
new section 5.01 but shall instead be added to the restrictive period.

Should any provision of new section 5.01 be held by a court of competent
jurisdiction to be enforceable only if modified, the parties agree that any such
court is expressly authorized to modify any such unenforceable provision of new
section 5.01 in lieu of severing such unenforceable provision from the
Employment Agreement and this Agreement in its entirety, whether by rewriting
the offending provision, deleting any or all of the offending provision, adding
additional language or by making such other modifications as it deems warranted
to carry out the intent and agreement of the parties as embodied herein to the
maximum extent permitted by law.

12. Non-Disparagement. Pickett agrees that he will not disparage or criticize
the past or present decisions, policies or practices of the Company or its
officers and employees, and that he will not make disparaging statements about
the Company, its officers, employees, or any individual or entity with whom the
Company has or may have a business or personal relationship.  The Company agrees
it will not disparage or defame Pickett

13. Entire Agreement. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between the parties with regard to
this subject matter.  The parties understand and acknowledge that this Agreement
is made without reliance upon any statement or representation other than those
expressly described herein. Notwithstanding the above, Pickett agrees and
acknowledges that he has continuing obligations under the Employment Agreement
as amended by the first and second amendments thereto and this Agreement.  This
Agreement may not be amended or modified except by a written amendment that is
completely signed and delivered by Pickett and an authorized agent of the
Company.  Pickett represents and acknowledges that in executing this Agreement,
Pickett does not rely, and has not relied, on any representation(s) by any of
the Released Parties, except as expressly contained in this Agreement.

14. Binding Effect. The Company and Pickett agree that this Agreement shall be
binding on his and its heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of his or its heirs,
administrators, representatives, executors, successors and assigns.

15. Applicable Law. This Agreement shall, in all respects, be interpreted,
enforced, and governed under the laws of the State of Texas without regard to
its conflict of law rules.  The Company and Pickett agree that the language of
this Agreement shall, in all cases, be construed as a whole, according to its
fair meaning, and not strictly for, or against, any of the parties.

16. Enforceability. The Company and Pickett agree that should a court declare or
determine that any provision of this Agreement is illegal, invalid or
unenforceable, the validity of the remaining parts, terms or provisions of this
Agreement will not be affected and any illegal, invalid or unenforceable part,
term, or provision, will not be deemed to be a part of this Release.

17. Counterparts. The Company and Pickett agree that this Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall be deemed one and the same instrument.

18. Section 409A. The Company and Pickett intend for all payments under this
Agreement to either to satisfy the requirements of Section 409A of the Code, and
all applicable guidance promulgated thereunder or to be exempt from the
application of Section 409A of the Code, and this Agreement shall be construed
and interpreted accordingly.  Notwithstanding any provision in this Agreement to
the contrary, any reference to “termination of employment” or words of similar
import under this Agreement shall be deemed to refer to a termination of
employment that satisfies the applicable requirements of a “separation from
service” under Section 409A of the Code.  In addition, notwithstanding any
provision of this Agreement to the contrary, if, at the time of Pickett’s
termination of employment with the Company, Pickett is a “specified employee” as
defined in Section 409A of the Code, and one or more of the payments or benefits
received or to be received by Pickett pursuant to this Agreement or otherwise
would constitute deferred compensation subject to Section 409A of the Code, then
no such payment will be made under this Agreement until the earliest of (i)

--------------------------------------------------------------------------------

the date which is six (6) months after Pickett’s “separation from service” for
any reason, other than “death” or “disability” (as such terms are used in
Section 409A(a)(2) of the Code), (ii) the date of Pickett’s “death” or
“disability” (as such terms are used in Section 409A(a)(2) of the Code), or
(iii) the effective date of a “change in the ownership or effective control” of
the Company (as such term is used in Section 409A(a)(2)(A)(v) of the Code).  The
reimbursement of expenses or in-kind benefits provided pursuant to this
Agreement, if any, shall be subject to the following conditions: (1) the
expenses eligible for reimbursement or in-kind benefits in one taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits in
any other taxable year; (2) the reimbursement of eligible expenses or in-kind
benefits shall be made promptly, subject to the Company’s applicable policies,
but in no event later than the end of the year after the year in which such
expense was incurred; and (3) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.  Lastly,
for purposes of Section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.  PICKETT IS ADVISED TO CONSULT WITH AN ATTORNEY ABOUT THIS
AGREEMENT PRIOR TO SIGNING IT.

 

 

 

Dated: ______________________________

SCOTT PICKETT

 

___________________________________

 

 

Dated: ______________________________

GOODMAN NETWORKS, INC.  

 

___________________________________
Monty West, EVP Human Resources

 